 

_\.‘_

*~lO\Lh-Pb-)I\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19"cV-00051~JLR Document 38 Filed 04!29/19 Page 1 of 10

UNITED STATES DIS-TRICT COURT
WESTERN DlSTRICT OF WASH[NGTON
AT SEATTLE

PATRICIA WOODELL, individually and on
behalf of all others similarly situated, _

V.

EXPEDIA, INC., EAN.COM, LP,
TRAVELSCAPE, LLC and HOTELS.COM

L.P.,

Defendants.

 

 

l. PURPOSES AND LIMITATIONS

No. 19-cv-00051

STIPULA’I`ED PROTECTIVE ORDER

Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted Accordingly, the parties hereby

stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

acknowledge that this agreement is consistent with LCR 26(0). lt does not confer blanket

protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles, and it does not presumptively entitle parties to file

confidential information under Seal.

 

 

 

U.)

'-~]O\

10
ll
12
13
14
15

'16

17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00051~JLR Docu_ment 38 Fi|ec| 04/29/19 Page 2 ot 10

2. “CONFIDENTIAL” M-ATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged.: plaintiffs’ personally identifiable information and financial
records, including credit card information; non-public contractual terms with customers, suppliers,
partners, and other parties;l non-public pricing, financial, andfor profit information; non-public
business or operational, proprietary business, competitively sensitive, or trade secret information
about Defendants-; personal information about Defendants’ employees (e.g., namcs, Social
Security numbers, personal contact `information, performance and evaluation information,
disciplinary information, personal financial and medical information); customers" names and
personally identifiable information', all information, documents, or data that Def`endants are
obligated to protect as confidential either by contract or in order to protect and preserve the
interests of a third party; information protected from disclosure by statute; and other information
that is contemporaneously labeled or branded as confidential by the producing party in the normal
course of business and the disclosure of which would, in the good faith judgment of the producing
party, be detrimental to the producing party or its affiliates
3. mfg `

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries; or compilations of confidential material; and (3) any testimony, 7
conversationsl or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFIDENT[AL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation 'Confidenti-al material maybe disclosed only to the

 

 

 

\OOO‘--.lO\Lh-P~L)JI\-`>)_

NNN[\JN[\)[\J»-\»-*r->-\)-\)-a»-¢\-\»-)r-a
O\U?-|LWN\-\CD\DOO~JO\LA-P~WN»-\C

must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 

Case 2:19-cv-0005'1-JLR Docume-nt 33 Filed 04!29/19 Page 3 ot 10

categories of persons and under the conditions described in this agreement Confidential material

that access is limited to the persons authorized under this agreement

4.2 Disclosure of “CONF[DENTIAL” lnformation or ltems. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this acticn, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigati.on;

(b)` the officers, directors-, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;`

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

l (d) the court, court personnel, and court reporters and their staff;

_ (e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material; l

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the "‘Acknowledgment and Agrcement to Be Bound”
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;

 

 

 

10
11
12
13
14
15
1`6
17
13
19
` 20
21
22
23
24
25
26

 

Case 2:19-cV-00051-JLR Document 38 Filed 04/29/19 Page 4 ot 10

(g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information

4.3 Filing Confidential l.\/faterial. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party,
in accordance with Local Civil Rule 5'(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted During the meet and confer process, the
designating party must identify the basis for sealing the specific confidential information at issuc,‘
and the filing party shall include this basis in its motion to seal, along with any objection to sealing
the information at i-ssue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
the standards that will be applied when a party seeks permission from the court to file material
under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
requirements of Local Civil Rule S(g)(B)(B), even if it is not the party filing the motion to seal.
Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
the strong presumption of public access to the Court’s files.
5. DESIGNATIN'G PR;OTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, itcms, or communications for which protection is not warranted are not swept
unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 

 

 

uran

©OO--.]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19'-c\/-00051-JLR Document 38 lFiled 04/29/19 Page 5 of 10

unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions

If it comes to a designating party’ s attention that information or items that it-designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation

5.2 Manner and Timing of Desigr_iations. Except as otherwise provided in this
agreement (see, e.g. , second paragraph of section 5 .2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced

(a) lnformation in documentary form: (e.g.,_ paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
the designating party must affix the word “CONFIDENTIALi’ to each page that contains
confidential material lf only a portion or portions of the material on a page qualifies for protection
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings`in the margins)'.

(b) Testimony given in d@osition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testirnony, without prejudice to their right to so designate other testimony
after reviewing the transcript Any party or non-party may, within fifteen days after receiving the
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
exhibits thereto, as confidential lf a party or non-party desires to protect confidential information
at trial, the issue should be addressed during the pre-trial conference g

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDBNTIAL.” lf only a portion or portions of the information or item warrant protection,

the producing party, to the extent practicable, shall identify the protected portion(s).

 

 

 

\DOQ--JO‘\U‘\-EA

10
11
12
13
14
_ 15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-c\/-00051-JLR Document 38 Filed 04/29/19 Page 6 of 10

v 5.3 inadvertent Failures to Desiggate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement
6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Tirnin.g of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid fo.reseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed

6.2_ Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement Any motion regarding confidential
designations or for a protective order must include a certification in the motion or in a declaration
or a‘ffidavit, that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action. The certification must list l
the date, manner, and participants to the conference A good faith effort to confer requires a face-
to-face meeting or a telephone conferencel

6.3 Judicial intervention lf the parties cannot resolve a challenge without court
intervention the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

the material in question as confidential until the court rules on the challenge

 

 

 

\QOO--.]O\

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26

 

Case 2:19-cv-00051-JLR Documen-t 38 Filed 04/29!19 Page 7 ot 10

7 . PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED lN OTHER
LlTlGATlON

lf a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,’° that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the- subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected
8. UNAUTHORIZED DISCLOSURE O_F PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement5
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.

9. INADVERTENT PRODUCTION OF PRlVlLEGED OR OTHERWISE PROTECTED
MATERIAL l

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order or

 

 

Ul-LL#J[~J

--.]O\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:19-cV-00051-JLR Document 38 Filed 04/29/19 Page 8 of 10

agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein
10. NON TERM]NATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof Altcrnatively, the parties may agree upon appropriate methods of destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition,. and hearing transcripts, correspondence,
deposition and trial exhibits, expert rep orts, attorney work product, and consultant and expert work
product, even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise

lT lS SO STIPULATED,' THROUGH COUNSEL OF RECORD.

HAGENS BERl\/IAN SOBOL SHAPIRO
LLP

CALFO EAKES & OSTROVSKY PLLC

_ By s/ Angelo J. Calfo

By s/ Sreve fierman Angelo J. Calfo, WSBA# 270’?9

 

Steve Berman, WSBA# 12536
Andrew Volk, WSBA # 27639
1301 Second Avenue, Suite 2000
Seattle, WA 98101

Phone: (206). 623-7292

Fax: (206) 623-0594

Email: steve@hbsslaw.com
andrew@hbsslaw.com

MCGowAN, noon & FELDER,'LLC.

James L. Ward, Jr.

Ranee Saunders

321 Wingo Way, Suite 103
1\/It. Pleasant, `SC 29464
Telephone: (843) 388-7202
Facsimile-: (843) 388-3194

Emily Dodds Powcll, WSBA# 49351
1301 Second Avenue, Suite 2800
Seattle, WA 93101

Phone: '(206) 407-2200

Fax: (206) 407-2224

Email: angeloc@calfoeakes.com

emilyp@calfoeakcs.com

Artorneys for Defendants Expedz'a, Inc.,
EAN com, LP, vaelscape, LLC amf
Hotels. com L.P

 

 

l

 

11
12
13
14

15_

16
17
13
19
20
21
22
23
24
25
26

 

Case 2119-cV-00051-JLR Docurnent 38 Filed 04/29/19 Page 9 of 10

Email: iward@rncgowanhood.com
rsaunders@mcgowanhood.com

WALKER GRESSETTE FREEMAN &
LINTON, LLC

lan W. Freeman

John P. Linton, Jr.

66 Hasell Street

Charleston, SC 29401

Telephone: (843) 727-2200

Facsimile: (843) 727-2238

Ernail: neeman@wgfllaw.com
linton@wgf`llaw.com

l Atrorney.s'for Plai`ntr'jj‘

PURSUANT TO STlPULATION, lT lS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
state proceeding, constitute a waiver by the producing party of any privilege applicable to those
documents, including the attorney-client privilege, attorney work-product protection, or any other
privilege or protection recognized by law, provided that the producing party promptly takes

reasonable steps to notify the receiving party upon discovering=the error

lmra

JamesL. Ro art
United Stats Distriot Court Judge

DATED; 315 taped ’l.o\‘i

 

 

 

\DOO--]G'\U`l-Idw[\.))-\

NN[\J[\J[\.>[\)[\J>-*)~)-»)-l>-»-di~»_\»_a»_\
O\!J\-l>-L)Jl\Ji-*O\OOO-JG\U\LWl\Jv-\O

 

Case 2:19-cv-00051-JLR Document 38 Filed 04129/19 Page 10 ot 10

ExHrBrT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND_
I, [print or type full name], of
[print or type full address], declare under penalty of

 

perjury that l have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of Woodell v. Expedia Inc., et af., Case No. 2119-cv-00051 (W.D. Wash.). l agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and l understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
of contempt l solemnly promise that l will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order. l

l further agree to submit to the jurisdiction of the United .States District Court for the
Westem District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if` such enforcement proceedings occur after termination of this action.

Date:

 

City and -State where sworn and signed:

 

Printed name:

Signature:

 

 

 

